Exhibit 10.1

 

Labor Contract

 

This labor contract is based on the People’s Republic China’s labor law and
labor contract law and other related laws and regulations.

 

Employer:    Jilin Huamei Beverage Co. Ltd.    

 

Employer’s address: RM1612 Zhongji Building 1562 Jiefang Great Road, Changchun
City, Jilin, China

 

Legal Representative: Liu,Changzhen

 

Employee:     Ren,Ying   

 

Gender:       Female   

 

Employee’s ID Number: 220102196006042225

 

Employee’s address: Zhishan Rd,Nanguan district,Changchun city

 

I. Contract Period & Probation Period

 

Both parties agreed to choose     1   for the employment terms

1.Fixed contract period:From January 2, 2014 to January 1,2017.

2.No fixed contract period: From__________year_______month_______day

3.By Project : From _______________to completion

 

II Job Description & Job Location

 

CFO

 

III Working Hours & Time Off

 

Both parties agreed to choose   1   as working hours

1.Standard full time

2.Non Standard hours

3.Combined hours

 

IV Remuneration

 

By consensus, both parties confirm the wage is ￥3,000.00 a month. Payment should
be in monetary form and full payment of the monthly wages shall be delivered by
the   the last   day of the month. Employer shall not unjustifiably deduct or
delay in paying the wages. The monthly wage shall not less than the minimum wage
implemented by the city.

 



 

 

  

V Social Insurance and Labor benefits

 

In accordance with central government, state, provincial and municipal policies
and regulations

 

VI Labor conditions and labor protection against occupational hazards

 

In accordance with central government, state and provincial requirements
relating to the implementation of occupational safety and health

 

VII Termination & Renew of the Labor Contract

 

Both parties observe the central government, state and provincial regulations
regarding the termination of the labor contract. Unless the violation is
expressly stipulated by state, either party in violation of the contract will be
subject to the payment of appropriate compensation for breach of contract.

 

This contract is effective from the date signed by both parties,

 

Employer: Jilin Huamei Beverage Co.,Ltd.

 

Legal Representative: Liu,Changzhen Date; 01-02-2014

 

Employee: Ren,Ying Date:01-02-2014    

 

Governing Authority: Changchun City Employment Service (with seal)

 

 



 

 

 